Citation Nr: 0014933	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  The appellant in this case is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a request to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  In March 
1997, the Board reopened the claim and remanded the case to 
the RO for additional development.  The case is now back at 
the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran injured his head during service in September 
1945, and while a skull fracture was suspected, studies 
conducted at the time were negative.

3.  The veteran started suffering from seizures in February 
1957, and an astrocytoma was first diagnosed in 1961, 
approximately 16 years after the veteran's separation from 
active military service.

4.  The veteran died in October 1963, at the age of 41, of 
bronchopneumonia, following recurrence of a grade II right 
temporal lobe astrocytoma.

5.  At the time of his death, the veteran was not service-
connected for any disability.

6.  The competent evidence in the file against the claim for 
service connection for the cause of the veteran's death is 
more probative than the competent evidence supporting the 
claim.


CONCLUSION OF LAW

The veteran's death was not causally related to service, and 
service connection for the cause of the veteran's death is 
thus not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions and the applicable VA laws and 
regulations:

The appellant contends that the death of the veteran due to 
complications arising from an astrocytoma should be service-
connected, as she believes that the astrocytoma was caused by 
a 1945 inservice injury to the head.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim for service connection for the cause of the 
veteran's death.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist every 
claimant in the development of his or her claim has been 
satisfied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The death of a veteran is to be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The evidence of record:

A review of the evidence in the file reveals that the veteran 
sustained a laceration to his right eye during service in May 
1943, after being hit by the twig of a tree while walking 
through woods in a blackout.  The laceration was treated, and 
the veteran was returned to duty, with no indications of 
residual disability.  Thereafter, he was again seen by a 
health care provider, in September 1945, this time for a 
suspected incomplete fracture of the skull, for which X-Rays 
of his right frontal and parietal regions were ordered.  The 
X-Rays were interpreted as negative, however, and no evidence 
of any additional trauma to the head, or related 
symptomatology, was recorded during the remaining of the 
veteran's period of active service, to include at the time of 
the medical examination for separation purposes that was 
conducted in November 1945, which revealed a normal 
"neurological diagnosis."

The record contains the report of a medical 
examination/medical history document that was filled out by a 
private physician in September 1946, based on an objective 
evaluation and information provided by the veteran, 
apparently as part of the process of applying for a job at 
the Arkansas-Missouri Power Company in Blytheville, Arkansas.  
This document reveals that the veteran had normal nerve 
reflexes, normal (20/20) vision in both eyes, normal hearing 
in both ears, a normal heart, and good blood vessels, and 
that he reported no accidents in the past.  Also according to 
this document, the veteran had no brain trouble or epilepsy, 
nor did he suffer from severe, prostrating or frequent, 
headaches.  In the subscribing physician's opinion, the 
veteran was "accepted as being physically fit for the 
employment for which application is made."

A January 1949 VA hospitalization report reveals a 13-day 
admission due to complaints of "fluttering of the heart" 
and associated syncope, and a reported history of "stomach 
trouble for many years," for which the veteran said he took 
baking soda.  During the course of this admission, the 
veteran underwent a series of studies and tests, and it was 
concluded that the veteran's case represented "a clear-cut 
episode of ectopic tachycardia which probably resulted from 
over-distention of the stomach."  The discharge diagnosis 
was listed as "[d]isease, none, of the cardiovascular 
system."

A February 1957 VA hospitalization report reflects a two-week 
admission due to pain and distress in the abdomen, which the 
veteran said he had suffered from for the past 11 years.  All 
studies were reportedly negative, and the final diagnosis was 
listed as duodenal ulcer, treated and improved.

In a March 1957 statement, a private physician indicated that 
he or she had seen the veteran in consultation with another 
colleague, who "would not agree with me that these attacks 
[the veteran] is having are on the basis of epilepsy, but 
thought we should study him from that standpoint."  X-Rays, 
an electro-encephalogram, and a spinal fluid study, were all 
normal, and the subscribing physician indicated the 
following:

Since the word "epilepsy" is a rather 
damaging diagnosis unless you are quite 
sure of it, I feel we should not make 
that diagnosis at this time. ... [The 
veteran] insists that he does not lose 
consciousness with these attacks, and 
that when he has had them while driving 
his car he is able to keep going until 
they wear off.  In the attack I saw him 
have, I thought it was Petit mal, but 
[the other physician] thought it was not.  
He also witnessed one of these attacks.

In a letter produced a little over two weeks after the above 
statement of March 1957, addressed to the veteran's 
employer's personnel director, the same private physician as 
above emphasized that he and another physician had differing 
opinions as to the cause of the veteran's attacks, which he 
felt were "on the basis of epilepsy," while the other 
physician felt they were "entirely on the basis of hysteria 
and fear."  He also pointed out the fact that the attacks 
did not cause loss of consciousness, as the veteran was even 
able to continue driving during an attack.

In another letter, also dated in March 1957, and addressed to 
the veteran's employer's personnel director, the above 
subscribing physician indicated that he or she felt that "it 
is impossible to say with 100% accuracy, that [the veteran] 
will not have any more of these [attacks] or that he won't 
hurt himself when he does have one ... [and that,] since he was 
here the last time, he has had four attacks and in none of 
them has he lost consciousness.  When he came in yesterday he 
told [us] about this trouble starting in his upper abdomen, 
so we x-rayed his esophagus ... to see whether there was any 
abnormality; we did not find any trouble here."

A private medical record dated in January 1958 reveals that 
the veteran was suffering from psychomotor seizures and was 
in need of medication, while another entry on the same 
record, dated in February 1958, reveals that the veteran was 
averaging two attacks per day, and had been placed on 
Mysoline.

According to the report of a February 1962 VA 
neuropsychiatric examination, the veteran underwent the 
removal of a tumor of the right temporal lobe of the brain, 
diagnosed as an astrocytoma, in November 1961.  It was noted 
that the symptoms "dated back to 1957, when he was first 
studied when hospitalized for some sort of seizure 
phenomena," and that "[t]he findings were all normal at 
that time."  The veteran told the subscribing physician that 
the neurosurgeon who operated on him had told him that the 
head injury of 1945 could have been the cause of the brain 
tumor, and the subscribing examiner noted that the veteran's 
file contained a September 1945 service medical record 
"stating something about a fractured skull," as well as a 
consultation request that was "answered as negative and that 
is all."  He also noted that "[t]he separation center 
examination in 1945 indicates no objective or subjective 
neurological symptoms or findings."

The above report also reveals an essentially abnormal 
examination, to include moderate dysarthria to his speech, 
and slowness in most movements.  The subscribing physician 
also noted that there was a letter from the veteran's private 
physician in the file indicating that the tumor was 
considered malignant, that the veteran was "regressing in 
his home community with a chronic headache syndrome and grand 
mal seizures," and that the prognosis was "not good for 
this type of tumor."  The diagnosis was listed as chronic 
brain syndrome due to brain tumor, with a history of seizures 
and mental regression, and it is noted that X-Rays of the 
veteran's skull obtained in February 1962 revealed the 
presence of a two by two-inch bony defect involving the right 
inferior and anterior parietal region.

In a November 1962 statement, a private physician indicated 
the following:

I saw [the veteran] on February 25, 1957, 
and have seen him at intervals since 
then.  The beginning of his illness was 
slight dizzy spells, but when he first 
came to see me he had an attack of almost 
unconsciousness in my office.  I thought 
it was a Jacksonian attack, and that he 
probably had a brain tumor.  At my 
request, [another private physician] 
examined him very carefully and felt that 
he probably did have a brain tumor, but 
it was difficult to localize it.

[The veteran] continued to have slight 
attacks, and then in November 1961 he 
came to Memphis and saw [another private 
physician].  He thought he had a brain 
tumor, and [the veteran] was operated 
upon on November 3rd, 1961.  [This 
physician] did remove a brain tumor, and 
[the veteran] has improved ... .

In a December 1962 statement, a private physician indicated 
that the veteran was hospitalized for three days in December 
1948, with complaints of pain in the chest and dizziness, 
which was relieved with Aminophyllin and nitroglycerin.  He 
rendered a diagnosis of "[c]oronary heart disease??."

A December 1962 VA medical examination report reveals 
complaints of headaches and grand mal seizures, gradually 
increasing in severity over the years, a diagnosis of a 
malignant tumor, right parietal lobe of the brain, and a 
"poor, ultimately fatal," prognosis.

In a March 1963 statement, a private physician indicated that 
he had examined the veteran in December 1948 after a seizure 
that appeared to be a heart attack but did not prove so 
following physical examination, electrocardiogram, and chest 
X-Rays.  He also indicated that he saw the veteran again in 
June 1949 following the same type of seizure, but was 
"unable to determine [the] cause of these and thus did not 
make a diagnosis."

An April 1963 VA neuropsychiatric examination report reveals 
that the veteran's condition had worsened since the previous 
examination by the same VA physician in February 1962, who 
indicated this time that the veteran was "very much slowed 
up in his moving, speaking and thinking," that there was 
evidence of "a lot of mental impairment," with defects in 
comprehension, attention and gross memory, and that the tumor 
was considered "a very malignant one and it is very possible 
that more growth has occurred."  The diagnosis was listed as 
chronic brain syndrome, post-operative brain tumor, with 
history of seizures and positive evidence of organic 
deterioration, with left hemiparesis.

An October 1963 VA final summary report reveals that the 
veteran was admitted to a VA medical facility in comatose 
condition, with a history of a November 1961 craniotomy and 
subtotal removal of an astrocytoma in the right temporal 
horn, and prior symptomatology since 1949, worse during the 
past month.  It was noted that the veteran responded 
dramatically to antibiotic therapy within a week following 
admission, being conscious and able to talk, although 
exhibiting marked dysarthria.  Unfortunately, it was further 
noted that, soon after, he developed pneumonia sounds 
throughout his left lung, with high temperature, and that, 
from this time on, "his course was steadily downhill," 
resulting in his demise on October 28, after ten days in 
coma.  The final diagnoses were listed as follows:

1.  Astrocytoma, right temporal lobe, 
post subtotal excision status, 1961.

2.  Extension of diagnosis No. 1 into 
right parietal bone, untreated, 
unchanged.

3.  Extension of diagnosis No. 1 into 
ethmoid sinuses, untreated, unchanged.

4.  Pneumonia aspiration, right lower 
lobe, treated, subsided.

5.  Bronchopneumonia, left lung, treated, 
expired.

According to an October 1963 VA Clinical Abstract report, the 
veteran was observed in 1949 for "palpitation and syncope," 
with no disease found, and he started having grand mal 
seizures in 1958 and 1959, which gradually increased in 
severity.  Two work-ups had disclosed no etiology, and the 
veteran subsequently underwent a craniotomy in 1961, 
consisting of a subtotal removal of an astrocytoma, right 
temporal lobe.
 
The record also contains the veteran's autopsy protocol, also 
dated in October 1963, showing the following final anatomical 
diagnoses and pathologist's comment:

Final anatomical diagnos[e]s:
1.  Astrocytoma, grade II, recurrent, 
right temporal lobe.
2.  Bronchopneumonia with localized 
microabscess formation.
		3.  Acute passive congestion of liver and spleen, 
slight.
		4.  Organizing thrombus in prostatic vein.
		5.  Squamous metaplasia of prostate.
		6.  Decreased adrenal cortical lipoid.
		7.  Malnutrition and dehydration.

		Comment:

This forty-one year old man died of 
bronchopneumonia following recurrence of 
a grade II right temporal lobe 
astrocytoma.  The initial diagnosis and 
surgical subtotal removal of the tumor 
had occurred approximately two years 
before death.

At the time of the patient's terminal 
illness the tumor had produced evidence 
of increased intracranial pressure and 
severe neurological changes associated 
with inadequate nutrition.

At the time of his death in October 1963, the veteran was not 
service-connected for any disability.

Four depositions were taken by a VA field examiner in May 
1964, in support of the appellant's claim for service 
connection for the cause of the veteran's death.  In one of 
these depositions, the appellant stated that she married the 
veteran in March 1946, that he worked for the Arkansas-
Missouri Power Company until March 1958, when he was "left 
[sic] go because of spells he might have or did have while 
climbing poles," and that he did not work after his brain 
operation in November 1961.  The three other depositions were 
of former co-workers of the veteran, one of whom indicated 
that he was aware of the veteran's stomach problems, while 
the other two individuals confirmed having seen the veteran 
suffering from dizzy spells at work.

Two additional depositions are in the file, both dated in 
June 1964, one of them from a former co-worker of the 
veteran, confirming that he witnessed the veteran's dizzy 
spells at work, the other from a supervisor of the veteran, 
indicating that he first became aware of the veteran's dizzy 
spells "in the late 50's, something like '57 or '58."

As part of VA's duty to assist every claimant in the 
development of his or her claim for VA benefits, and due to 
the obvious complexity of the issue at hand, the record shows 
that the RO requested a medical opinion to try to answer the 
questions of (1) whether there was a medical basis for 
relating the veteran's inservice head injury, or any other 
disease or incident during service, to the subsequently 
diagnosed astrocytoma, and, if not, (2) what could be 
considered as the earliest date symptoms of the astrocytoma 
were manifested in this particular case.  The requested 
opinion, dated in August 1964, essentially summarized the 
above-discussed medical evidence in the file, and provided 
the two following answers:

1.  There is no medical basis for 
relating the head injury or any other 
disease or incident during service to the 
subsequently diagnosed astrocytoma.

2.  The earliest date symptoms of the 
astrocytoma were definitely manifested 
was February 1957.  He was thoroughly 
investigated with neurological 
examination, electroencephalogram, 
pneumoencephalogram, spinal fluid and no 
localizing signs were found until the 
repeat examination in 1961.  Even if one 
wanted to interpret the earlier attacks 
with syncope as autonomic manifestations 
of this growing brain tumor, there is no 
evidence in the C-file that they occurred 
before 1948 except for his wife's 
statement of February 1963.

In an April 1970 statement, a private physician indicated 
that he treated the veteran "in the year of 1946 for a 
cronic [sic] brain syndorme [sic], ... [which] I considered to 
be a small tumor."  In order to clarify this statement, the 
RO then deposed this physician in September 1970.  In that 
deposition, the physician indicated that he only treated the 
veteran "for a short [period of] time," that he did not 
have any records pertaining to the medical treatment of the 
veteran, that he only remembered the case, but not the dates, 
and that the appellant had told him the dates.

The record also contains two similar statements from a 
private physician, both dated in September 1982, essentially 
indicating that, in this physician's opinion, a blow to the 
head, or head injury, could result in epileptic-type seizures 
in later years, and that it is not uncommon to see people 
with previous head injury developing seizures, and being 
diagnosed as organic epilepsy.

As noted in our March 1997 remand, the appellant and her 
daughter, who is a licensed practical nurse and registered 
respiratory specialist with many years of experience, and 
whose arguments are therefore accepted as competent evidence 
in this case, testified at RO hearings that were conducted in 
November 1994 and June 1995.  The appellant essentially 
restated her earlier allegations of record to the effect that 
she witnessed the veteran suffering from dizzy spells since 
very shortly after service, and that she believed that his 
death should be service-connected.  Her daughter, citing 
medical texts on neurology, testified to the effect that 
recent medical developments in the field of neurology would 
support her opinion that the veteran's epigastric symptoms 
and spells noted as early as 1946 could very well represent 
symptoms of a developing brain tumor.  She also indicated 
that head injuries are possible causes of brain tumors, and 
that an astrocytoma may be present for 10 years or more 
before it can be diagnosed, due to the difficulty in 
recognizing its symptoms.

Pursuant to the instructions in the March 1997 remand, the 
appellant was invited to provide any additional information 
and/or evidence not yet of record, in support of her claim 
for service connection for the cause of the veteran's death.  
She responded by providing a list of first names of several 
physicians who treated the veteran during his lifetime, 
adding that she had no additional information and that most 
of these physicians were no longer alive.  She also 
submitted, in June 1997, two newspaper articles addressing 
the relationship between epilepsy and motor vehicle 
accidents, indicating that there are approximately 20,000 new 
cases of epilepsy every year due to brain damage from 
automobile accidents, that other causes of brain damage may 
also result in epilepsy, and that "[m]any more people have 
epilepsy not associated with known injuries."

Pursuant to the March 1997 remand instructions, the RO also 
requested another medical opinion from a VA neurologist.  The 
opinion, dated in August 1997, reveals that its subscriber 
reviewed the claims file "in detail," and summarized the 
above discussed medical history of the veteran, which 
includes a 1949 medical evaluation for palpitations and 
syncope, a first episode "that I can identify that probably 
was a partial complex seizure" in 1957, and the 1961 surgery 
to remove an astrocytoma.  It also contains the medical 
expert's following opinion:

It is the opinion of the examiner that 
the medical evidence present in this 
man's claims file indicates that the 
first documented partial complex seizure 
was in 1957.  It is the opinion of the 
examiner that there is no etiologic 
relationship between any head injury 
while this man was in the Service and his 
subsequent development of an astrocytoma.  
If this man had an astrocytoma since 
1945, he would have survived a total of 
eighteen years until 1963.  This is 
considered to not be medically feasible.

Finally, the appellant submitted a June 1998 statement, in 
which she stated that the veteran had his first seizure in 
the Spring of 1946, and that she had talked to doctors 
lately, who were telling her that the head injury "could 
have caused the tumor," which could have taken 10 years or 
more to develop.  In trying to support her contention of a 
causal relationship between the veteran's head injury of 1945 
and the diagnosed astrocytoma, she indicated that she "fell 
on a skate" when she was 12 years old, and that she then had 
a tumor removed 30 years later.

Legal analysis, findings and conclusion:

As shown above, the veteran injured his head during service 
in September 1945, and, while a skull fracture was initially 
suspected, studies conducted at the time were negative.  The 
medical evidence in the file shows that the veteran started 
suffering from seizures in February 1957, and that an 
astrocytoma was first diagnosed in November 1961, 
approximately 16 years after his separation from active 
military service.  The veteran died two years later, in 
October 1963, at the age of 41, of bronchopneumonia, 
following recurrence of a grade II right temporal lobe 
astrocytoma.  At the time of his death, the veteran was not 
service-connected for any disability.

The evidence in support of the appellant's contention that 
the astrocytoma that ultimately caused the veteran's death in 
1963 was a result of the inservice head injury of 1945 
essentially consists of statements from former co-workers of 
the veteran, confirming having witnessed the veteran's 
attacks in the 1950's; the appellant's lay statements 
revealing her belief that the brain tumor that was first 
diagnosed in 1961 had been latent since shortly after 
service; the April 1970 statement from a private physician, 
indicating that he had treated the veteran in 1946 for a 
chronic brain syndrome, which he considered a tumor, a 
statement that this physician thereafter clarified in a 
September 1970 deposition, by saying that he did not remember 
the date of treatment and that the date had been provided to 
him by the appellant; newspaper articles indicating that some 
cases of epilepsy arise from head injuries; and the 
appellant's daughter's statements offered at two RO hearings, 
indicating that the medical community nowadays acknowledges 
that head injuries can cause brain tumors, and that, in her 
opinion, the veteran's brain tumor was caused by his 
inservice head injury.

The evidence against the appellant's contention essentially 
consists of the fact that studies conducted in September 1945 
to rule out a possible skull fracture were negative; the fact 
that the veteran started suffering from dizzy spells, or 
attacks, more than 11 years after service; the fact that the 
astrocytoma that ultimately caused the veteran's death in 
1963 was first diagnosed approximately 16 years after 
service; and the two above cited medical opinions from VA 
experts, subscribed in August 1964 and August 1997. As 
discussed earlier in this decision, the expert who subscribed 
the August 1964 medical opinion indicated that "[t]here is 
no medical basis for relating the head injury or any other 
disease or incident during service to the subsequently 
diagnosed astrocytoma," while the expert who subscribed the 
most recent medical opinion indicated that "there is no 
etiologic relationship between any head injury while this man 
was in the Service and his subsequent development of an 
astrocytoma," going further to add that the theory of the 
veteran having had an astrocytoma since 1945, which would 
have meant a survival period of 18 years, was "considered to 
not be medically feasible."

After a careful, thorough and compassionate review of all the 
evidence in the record, the Board finds that the 
preponderance of the competent evidence in the file is 
against the appellant's contention that the brain tumor that 
led to the veteran's death in October 1963 had its onset 
during service, or was in any way causally related to 
inservice traumatic events, such as the September 1945 head 
injury.  The Board has weighed the probative value of the 
appellant's assertions against the opinions provided by VA 
physicians in 1964 and 1997.  The Board finds the two VA 
medical opinions to be more probative, particularly because 
they have been offered by physicians who are specialists in 
the fields of psychiatry and neurology, who have evidently 
based their conclusions on their thorough review of the 
medical evidence in the file and an analysis of the 
particular factual situation in this case.

In view of the above findings, the Board concludes that the 
veteran's death was not causally related to service, and that 
service connection for the cause of the veteran's death is 
thus not warranted.

Finally, the Board wishes to point out that the present 
appellate review has been conducted keeping in mind the 
benefit of the doubt doctrine, which mandates a favorable 
resolution of a matter when there is an approximate balance 
of the positive and negative evidence in the record regarding 
the merits of an issue material to the determination of that 
matter.  See, in this regard, 38 U.S.C.A. § 5107(b) (West 
1991).  However, as explained above, the Board has found that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, a finding that renders inapplicable the 
benefit of the doubt doctrine.




CONTINUED ON THE NEXT PAGE

ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

